Citation Nr: 9919520	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-02 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for PTSD and for a permanent and total disability 
rating for pension purposes.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no medical evidence of a clear diagnosis for 
PTSD.

3.  The veteran was born in November 1945, has reported 
attending three years of college and he has occupational 
experience in electronics repair, counseling and as an 
electrician.

4.  The veteran's nonservice-connected disabilities are: 
bipolar disorder with depression, evaluated as 30 percent 
disabling, and; arthritis of the right great toe, evaluated 
as 10 percent disabling.

5.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.



CONCLUSIONS OF LAW

1.  The veteran did not incur PTSD during his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.304(f), 
4.125 (1998).

2.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, Part 4, 
Diagnostic Codes 9432, 5299-5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation.  
Therefore, the claims are well grounded.  See 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1995); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed so that the VA 
is not required to provide further assistance to the veteran 
to comply with the duty to assist.  See 38 U.S.C.A. § 
5107(a).

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a) (1998).  A 
claim for entitlement to service connection for PTSD 
requires: 1) medical evidence establishing a clear diagnosis 
of the condition; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet App. 128, 
137 (1997).  A combat-related stressor may be conclusively 
shown by service department evidence that the veteran engaged 
in combat, or by evidence of receipt of a combat citation, 
absent evidence to the contrary.  Id.

The veteran maintains that he has PTSD as a result of his 
active duty experiences in the Navy arising from the U.S. 
military action in Vietnam.  Although the veteran has not 
submitted a written statement describing the specific in-
service stressors he believes to be responsible for current 
PTSD, the claims file includes a general description of 
service that the veteran reported to a VA examiner in July 
1997.  The veteran claimed to have been specially trained for 
secret missions then assigned to a task force assigned to 
"terrorist tactics" including "death squad assassinations" 
and similar activities in Vietnam, Laos and Cambodia.  He is 
further quoted as saying that he was sent to "kill people.  
Nobody knew who we were or what we did."  Service personnel 
records associated with the claims file do not confirm or 
support the veteran's assertions or provide evidence 
suggesting that the veteran may have served in combat in 
Southeast Asia.

Service medical records include no evidence that the veteran 
sought or received treatment for or was diagnosed with a 
psychiatric disorder.  His separation physical examination 
report notes a normal psychiatric clinical evaluation.

Although the claims file includes medical evidence indicating 
that two professional health care practitioners thought it 
possible that the veteran had PTSD, the claims file includes 
no clear diagnosis of the disorder.  Medical records 
documenting the veteran's first mental or psychiatric care 
following his separation from service are private 
hospitalization reports from May 1979, diagnosing the veteran 
with an adjustment reaction of adult life with depressive 
features and excessive habitual drinking.  A private 
examination and psychiatric evaluation in June and July 1994 
includes a diagnosis of alcohol abuse and dependence by 
history and dysthymia.  A private treatment record from 
November 1994 notes a diagnosis of depression by history, 
well controlled on Prozac.  Private medical and psychiatric 
evaluations in January and February 1996 disclose Axis I 
diagnoses for provisional bipolar II disorder and possible 
cyclothymic disorder and adjustment disorder with depressed 
mood.  A May 1997 VA hospitalization summary diagnoses the 
veteran with bipolar type I, a history of polysubstance abuse 
and possible PTSD.  The VA physician who examined the veteran 
for PTSD in July 1997 opined that the veteran did not meet 
the diagnostic criteria for PTSD and did not have a 
psychiatric illness which arose as an incident of military 
service.  The examiner stated that he could not identify an 
in-service stressor and diagnosed the veteran with alcohol 
and polysubstance abuse and dependence in reported remission 
and a history of recent onset bipolar disorder.  A private 
psychologist who interviewed the veteran and his wife once 
provided the RO with a letter in August 1998 stating that the 
veteran's reported symptoms and service history were 
"suggestive" of PTSD.

Neither reference to possible PTSD constitutes a diagnosis 
adequate to support service connection both because of their 
equivocal nature and because they fail to link a current 
disorder with a specific in-service stressor event.  The May 
1997 VA hospitalization report describes the veteran's 
"questionable symptoms of PTSD" and makes no reference 
whatever to his Navy service.  The private psychologist who 
provided the August 1998 letter cited no specific in-service 
stressor or objective findings of symptomatology.  Instead, 
he acknowledged relying upon the veteran and his wife for 
medical and military histories, thereby diminishing the 
probative force of his observations.  A lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board finds that the preponderance of medical 
evidence in the claims file militates in favor of the 
conclusion that the veteran does not have PTSD and that there 
is no reasonable basis upon which to predicate a grant of the 
benefit sought.  The Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of positive and negative evidence to warrant a 
determination of the matter more favorable to the veteran.

Permanent and total disability rating for pension purposes

The veteran claims entitlement to a permanent and total 
disability rating for pension purposes because he is unable 
to work as a result of a nonservice-connected mental 
condition.  The veteran's service personnel records disclose 
that he was born in November 1945.  He reported having stayed 
in school through the 11th grade before dropping out.  He 
also reported having finished high school and dropping out 
after three years of college.  He also reported having earned 
a college associate degree.  He has worked in an electronics 
repair business, as a clinical hypnotist and counselor and as 
an electrician.  He reported that he was unemployed in July 
1997.

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran may establish 
entitlement to a total disability pension pursuant to any of 
three analyses.

First, a veteran may demonstrate a permanent impairment so 
severe as to render an "average person" incapable of 
following a substantially gainful occupation.  38 U.S.C.A. § 
1502 (West 1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable diagnostic code 
of the VA Schedule For Rating Disabilities.  The ratings then 
are combined.  A veteran with combined schedular evaluation 
of 100 percent is permanently and totally disabled and 
entitled to a disability pension.  38 C.F.R. §§ 3.340, 4.15 
(1998).  In addition, a veteran who demonstrates permanent 
loss of the use of both hands or both feet, or of one hand 
and one foot, or of the sight of both eyes, who becomes 
permanently helpless or bedridden, or who demonstrates 
certain congenital, developmental, hereditary or other 
familial conditions and disabilities requiring indefinite 
hospitalization is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.342, 4.15 (1998).

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1998).  This analysis 
contemplates a more individualized (as distinguished from 
"average person") review of the severity and effect of each 
of a veteran's disabilities.  To be found permanently and 
totally disabled under this analysis a veteran with a single 
disability must have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent and at 
least one disability with a minimum 40 percent rating.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1998).

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1998).

To determine whether the veteran is entitled to pension 
benefits he seeks the Board must first review the propriety 
of the ratings the RO assigned to his non-service connected 
disabilities.  In this case, the RO has assigned a combined 
40 percent evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25 (1998).  These 
disabilities are as follows: bipolar disorder with 
depression, evaluated as 30 percent disabling, and; arthritis 
of the right great toe, evaluated as 10 percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432, bipolar 
disorder is evaluated pursuant to DC 9440 as follows for the 
30, 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

The first reference to a bipolar disorder appears in records 
of the veteran's private treatment and mental evaluation in 
January and February 1996.  The veteran was also diagnosed 
with recurrent major depressive disorder and polysubstance 
abuse in remission.  The examining psychiatrist and 
psychologist noted objective findings including:  appropriate 
appearance, normal speech, well oriented, intact memory, good 
judgment and insight and normal intelligence.  His behavior 
was described as somewhat impulsive, manic, disorganized and 
hyperactive.  The veteran denied thought disorders, 
hallucinations, delusions, and homicidal and suicidal 
ideation.  However, he also reported crying spells and 
feeling depressed.  The examiners assigned Global Assessment 
of Functioning (GAF) scores of 55 and 60.

Upon VA hospital admission for psychiatric evaluation in May 
1997 a VA examiner objectively found the veteran to be alert, 
well oriented, pleasant and friendly with fluent and normal 
speech, goal directed thought processes, no delusional 
beliefs or paranoid ideation, somewhat impaired judgment and 
limited insight.  Other objective findings included anxious, 
irritable and depressed mood, occasionally labile affect and 
distraction.  The examiner also noted the veteran's report of 
Navy service flashbacks, nightmares, impaired sleep, poor 
anger and impulse control, lack of suicidal and homicidal 
ideation or auditory and visual hallucinations.  At the time 
of admission the examiner assigned a GAF score between 31 and 
40.  However, at the time of discharge and following 
medication the veteran was described as euthymic and 
substantially less labile.

The VA psychiatrist who examined the veteran in July 1997 
noted objective findings including:  full orientation and 
alertness; unpressured and coherent speech; no apparent 
hyperalertness, jitteriness, distraction, nervousness or 
agitation; good eye contact; no physical manifestation of 
internal psychic tension; normal affect; markedly paranoid 
thought processes, and; intact cognitive processes.  The 
psychiatrist diagnosed the veteran with a history of bipolar 
disorder reasonably stable on medication and did not assign a 
GAF score.

The Board finds that the veteran manifests some symptoms 
required for an evaluation in excess of 30 percent for 
bipolar disorder under Diagnostic Code 9432.  Those symptoms 
include angry and depressed moods.  However, the medical 
evidence also shows little or no evidence of most of the 
other symptoms required to support an evaluation in excess of 
30 percent.  Specifically, there is no evidence of social and 
industrial impairment with reduced reliability and 
productivity due to circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, flattened 
affect, impaired short- and long-term memory or impaired 
abstract thinking.  The veteran's other bipolar disorder-
related symptomatology is not described by the VA examiners 
as seriously debilitating.  The assignment of GAF scores of 
between 31 and 60 is consistent with the conclusion that the 
veteran manifests only "moderate to serious social 
impairment" consistent with the current 30 percent rating.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.  

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that the veteran's bipolar 
disorder has manifested itself to a degree sufficient to 
warrant a higher schedular rating.  The symptomatology 
associated with the disorder is not shown to more nearly 
approximate the schedular criteria for the next higher 50 
percent evaluation.  See 38 C.F.R. § 4.7.

The only medical record of a right great toe disorder 
associated with the claims file is a report of a July 1997 VA 
examination during which the veteran was diagnosed with 
arthritis of the right great toe.  The examiner noted 
objective findings including pain at the metatarsal joint 
without edema but with full range of joint motion, intact 
arches and circulation and absence of callous formation.

Under 38 C.F.R. § 4.71a, DC 5284, pertaining to foot 
injuries, a 10 percent rating is warranted for a moderate 
disability, a 20 percent rating is warranted for a moderately 
severe disability and a 30 percent disability is warranted 
for a severe disability.  No other DC is applicable here.  
The Board finds that the only objectively verified symptom of 
the veteran's right great toe arthritis is pain at the 
metatarsal joint.  Because there is no other showing of 
functional incapacity or disability the Board is constrained 
to find that there is no more than a moderate disability for 
which no more than a 10 percent disability rating is 
warranted.

In consideration of the foregoing, the Board finds that the 
40 percent combined rating assigned to the veteran's non-
service connected disabilities is appropriate.  Therefore, 
lacking a 100 percent schedular evaluation or a showing of 
other specifically listed permanent disabilities the veteran 
is not entitled to a permanent and total disability 
evaluation under an objective, "average person" analysis.  
See 38 C.F.R. § 4.15.  Neither is the veteran entitled to a 
schedular permanent and total evaluation under the more 
individualized standard.  See 38 C.F.R. §§ 4.16(a), 4.17.  
Not only does the total evaluation of the veteran's two 
disabilities not exceed the 70 percent required under this 
provision but also neither of the disabilities are rated at a 
minimum of 40 percent.  Id.

The Board also finds that the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
under an extra-schedular analysis.  See 38 C.F.R. § 
3.321(b)(2).  Although the veteran asserts that his short 
temper and inability to get along with people have rendered 
him unemployable and despite definite objectively verified 
findings of a mental disorder, there is no showing that the 
veteran's disability is so severe as to render him 
permanently unemployable.  He neither alleges nor has shown 
that his disabilities required frequent periods of 
hospitalization.  In fact, the psychiatrist who examined him 
in July 1997 stated that the veteran's bipolar disorder was 
reasonably stable on his antidepression and mood stabilizing 
medication.  In addition, the veteran is in his mid-50s, 
appears to be physically sound, presents himself well 
according to various examiners, has electronics and building 
trades experience and appears to have at least a high school 
education.  Therefore, the Board finds that the veteran does 
not present a disability picture so unusual as to render 
impractical the application of regular schedular standards 
under an extraschedular analysis.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

On the basis of the above analysis the Board finds that a 
preponderance of the evidence is against a permanent and 
total disability evaluation for pension purposes.  38 
U.S.C.A. § 5107(b).  The Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) but determines that there is not 
such a state of equipoise of positive and negative evidence 
to support favorable action on the veteran's appeal.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

